Exhibit 10.1

 

November 12, 2004

 

Charles Carelli

EXACT Sciences Corporation

100 Campus Drive

Marlborough, MA  01752

 

EXECUTIVE AGREEMENT

 

Dear Charles:

 

This letter agreement (“Agreement”) will confirm the terms of severance payments
due to you by EXACT Sciences Corporation (“EXACT” or the “Company”) in the event
your employment is terminated pursuant to Section 1 herein.

 

1.   Subject to the conditions set forth below, you will be entitled to receive
“Severance Payments” (as set forth below in Section 2) for a period of six (6)
months (the “Severance Period”) following the occurrence of any one of the
events set forth in (i), (ii) or (iii) below:

 

(i)  the termination of your employment for any reason other than Cause.  For
purposes of this Agreement, “Cause” shall mean termination for any one of the
following reasons: (i) your gross negligence in the performance of your duties
as an employee and officer of the Company (as determined by a majority of the
directors of the Company other than, if applicable, you) or (ii) criminal
misconduct by you in connection with the performance of your duties as an
employee and officer of the Company; or

 

(ii) you suffer a material diminution in job responsibility or a material
reduction in compensation; or

 

(iii) the Company moves your place of employment more than 35 miles from the
Company’s current office location in Marlborough, Massachusetts.

 

2. The Severance Payments will be equal to salary continuation at a rate equal
to your base salary at the time of your termination of employment from EXACT.
The Severance Payments will be paid in accordance with EXACT’s then existing
payroll practices as such practices may be established or modified from time to
time. The Severance Payments shall be subject to applicable federal, state and
local withholding and payroll taxes. You will only be entitled to Severance
Payments upon the occurrence of the events specified in Section 1 of this
Agreement and all Severance Payments shall cease upon your obtaining full-time
employment at any time during the Severance Period. You will not be entitled to
any Severance Payments or other benefits if you voluntarily resign from EXACT or
if your employment is terminated by EXACT for Cause.

 

--------------------------------------------------------------------------------


 

3. Prior to, and as a condition of, receiving the Severance Payments set forth
in this Agreement, you agree to sign a full and comprehensive release in a form
and of a scope acceptable to the Company and you at the time of your termination
of employment. EXACT shall have no obligation to pay you any Severance Payments
unless and until it receives this release executed by you and all statutory
waiting periods have expired.

 

4. If you materially breach your obligations under any Company agreement entered
into between you and EXACT, the Company may immediately cease payment of all
Severance Payments set forth in this Agreement. The cessation of any Severance
Payments shall be in addition to, and not as an alternative to, any other
remedies at law or in equity available to EXACT, including the right to seek
specific performance or an injunction.

 

5. Nothing in this Agreement is intended, or shall be construed, to restrict or
otherwise limit EXACT’s right to terminate your employment with or without Cause
and with or without notice. This letter is not a guarantee of continued
employment, it being understood you are and continue to be employed at-will.

 

6. In the event of a material breach by you of this agreement, EXACT shall be
released from any obligations to make any Severance Payments under this
Agreement, in addition to any and all of its remedies under law arising from
such breach.

 

7. This Agreement sets forth the entire Agreement of the parties with respect to
the subject matter hereof and may not be changed orally.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

Please indicate your acceptance of this Agreement by signing the enclosed copy
of this letter and returning it to me.

 

 

 

Very truly yours,

 

 

 

 

 

/s/ Don Hardison

 

 

Don Hardison

 

Chief Executive Officer

 

 

 

 

 

/s/ Charles Carelli

 

 

Name: Charles Carelli

 

Title: Corporate Controller

 

--------------------------------------------------------------------------------